UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-1 Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BALLY, CORP. (Exact name of registrant as specified in its charter) Nevada 80-0917804 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 2620 Regatta Dr., Ste., 102 Las Vegas, NV89128 Phone: 1-877-284-1041 (Address, including zip code, and telephone number, Including area code, of registrant’s principal executive offices) CORP 95, LLC 2620 Regatta Dr., Ste., 102 Las Vegas, NV 89128 Phone: (949) 487-2436 (Name, address, including zip code, and telephone number, Including area code, of agent for service) Copies of all correspondence: Thomas E. Stepp Jr. Stepp Law Corporation 15707 Rockfield Blvd., Suite 101 Phone: 949-660-9700 ext. 124 Fax: 949-660-9010 Email: tes@stepplawgroup.com As soon as practicable after the effective date of this Registration Statement. (Approximate date of commencement of proposed sale to the public) If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: [X] If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462© under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective registration statement for the same offering. [ ] If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller Reporting Company [x] CALCULATION OF REGISTRATION FEE Title of each Class of Securities to be Registered Amount to be Registered Proposed Maximum Offering Price Per Unit Proposed Maximum Aggregate Offering Price Amount of Registration Fee (2) (3) (1) Common Stock $0.0001 par value to be sold by the Company 6,000,000 $0.01 $60,000 $7.73 (1) Registration Fee has been paid via Fedwire. (2) This is the initial offering and no current trading market exists for our common stock. The price paid for the currently issued and outstanding commonstock was $0.005 per share for 5,000,000 shares to the sole officer and director. (3) Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(a) of the Securities Act. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the registration statement shall become effective on such date as the Securities and Exchange Commission, acting pursuant to said Section 8(a), may determine. The information in this Prospectus is not complete and may be changed. We will not sell these securities until the registration statement filed with the SEC is effective. This Prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state or jurisdiction where the offer or sale is not permitted. PROSPECTUS BALLY, CORP. 6,000,000 Shares of Common Stock $0.01 per share Date of Prospectus: Subject to Completion Prior to this Offering, no public market has existed for the common stock of Bally, Corp. Upon completion of this Offering, we will attempt to have the shares quoted on the Over the Counter-Bulletin Board (“OTCBB”), operated by FINRA (Financial Industry Regulatory Authority). There is no assurance that the Shares will ever be quoted on the Bulletin Board. To be quoted on the Bulletin Board, a market maker must apply to make a market in our common stock. As of the date of this Prospectus, we have not made any arrangement with any market makers to quote our shares. Please refer to discussion under “Prospectus Summary” on page 1 and “Risk Factors on page 6 of the highly illiquid nature of investment in our shares. This is our initial public offering. We are registering for sale a total of 6,000,000 shares of our common stock on a self-underwritten, “best efforts” basis. There is no minimum number of shares required to be purchased by each investor. The shares will be sold on our behalf by our sole officer, Surjeet Singh. He will not receive any commissions or proceeds for selling the shares on our behalf. All of the shares being registered for sale by the Company will be sold at a price per share of $0.01 for the duration of the Offering. There is no minimum amount we are required to raise from the shares being offered by the Company and any funds received will be immediately available to us. If 100% of the shares are sold, the Company will receive net proceeds of $60,000. If 75%, 50% or 25% of the shares are sold the Company will receive net proceeds of $45,000, $30,000, and $15,000, respectively. There is no guarantee that this Offering will successfully raise enough funds to institute its business plan. Additionally, there is no guarantee that a public market will ever develop and you may be unable to sell your shares. The shares being offered by the Company will be offered for a period of two hundred and seventy (270) days from the original effective date of this Prospectus, unless extended by our directors for an additional 90 days. Bally, Corp. is a development stage company and currently has minimal active business operations. Any investment in the Shares offered herein involves a high degree of risk. You should only purchase Shares if you can afford a complete loss of your investment. Our independent auditors have issued an audit opinion for Bally, Corp., which includes a statement expressing substantial doubt as to our ability to continue as a going concern. We are an “emerging growth company” as defined in the Jumpstart Our Business Startups Act of 2012 (the “JOBS Act”) and, as such, may elect to comply with certain reduced public company reporting requirements for future filings. THIS INVESTMENT INVOLVES A HIGH DEGREE OF RISK. BEFORE INVESTING, YOU SHOULD CAREFULLY READ THIS PROSPECTUS AND, PARTICULARLY, THE RISK FACTORS SECTION, BEGINNING ON . Neither the U.S. Securities and Exchange Commission (“SEC”) nor any state securities division has approved or disapproved these securities, or determined if this Prospectus is current, complete, truthful or accurate. Any representation to the contrary is a criminal offense. 1 TABLE OF CONTENTS Page Summary of Prospectus 3 General information about our Company 3 The Offering 5 Risk Factors 6 Risks associated with Bally, Corp. 6 Risks associated with this offering 10 Use of Proceeds 17 Determination of Offering Price 18 Dilution 18 Selling Security Holders 19 Plan of Distribution 19 Shares offered by the Company will be sold by our sole Officer and Director 19 Terms of the Offering 20 Offering proceeds 20 Procedures and requirements for subscription 20 Right to reject subscriptions 20 Description of Securities to be Registered 20 Interest of Named Experts and Counsel 21 Information with Respect to the Registrant 21 Description of business 21 Description of property 26 Legal proceedings 26 Market price of and dividends of the registrant’s common equity and related stockholder matters 26 Financial statements and selected financial data 27 Management’s discussion and analysis of financial condition and results of operations 28 Changes in and disagreements with accountants on accounting and financial disclosure 31 Quantitative and qualitative disclosures about market risk 31 Directors and executive officers 31 Executive compensation 33 Security ownership of certain beneficial owners and management 34 Certain relationships and related transactions 34 Material Changes 35 Incorporation of Certain Information by Reference 35 Disclosure of Commission Position on Indemnification for Securities Act Liabilities 35 Financial Statements 37 Until , 2014, all dealers that effect transactions in these securities, whether or not participating in this offering, may be required to deliver a prospectus. This is in addition to the dealers’ obligation to deliver a prospectus when acting as underwriters and with respect to their unsold allotments or subscriptions. 2 SUMMARY OF PROSPECTUS You should read the following summary together with the more detailed business information, financial statements and related notes that appear elsewhere in this Prospectus. In this Prospectus, unless the context otherwise denotes, references to "we," "us," "our", “Bally”, and “Company” are to Bally, Corp. A Cautionary Note on Forward-Looking Statements This Prospectus contains forward-looking statements, which relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “should,” “expects,” “plans,” “anticipates,” “believes,” “estimates,” “predicts,” “potential,” or “continue” or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, including the risks in the section entitled “Risk Factors,” that may cause our industry’s actual results, levels of activity, performance, or achievements to be materially different from any future results, levels of activity, performance, or achievements expressed or implied by these forward-looking statements. While these forward-looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein.
